Name: Council Regulation (EEC) No 2961/79 of 20 December 1979 amending Regulation (EEC) No 337/79 on the common organization of the market in wine and Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 79 No L 336/9Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2961 /79 of 20 December 1979 amending Regulation (EEC) No 337/79 on the common organization of the market in wine and Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulations (EEC) No 337/79 (4 ) and (EEC) No 338/79 (5 ), both of which were last amended by Regulation (EEC) No 2594/79 (6), permit the addition of sucrose in aqueous solution to fresh grapes, grape must, grape must in fermentation or new wine still in fermentation in only certain wine-growing regions of wine-growing zone A until 31 December 1979 ; whereas a re-organization of these arrangements is provided for under the 1979 to 1985 action programme with a view to gradually achieving a balanced wine market ( 7 ), on which the Council is to take formal decisions in the near future ; whereas the arrangements for authorizing the addition of sucrose in aqueous solution should, therefore , be extended until 29 February 1980 , HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 33 (3) of Regula ­ tion (EEC) No 337/79 and in the fifth subparagraph of Article 8 (2) of Regulation (EEC) No 338 /79 , ' 31 December 1979 ' shall be replaced by '29 February 1980 '. Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J. TUNNEY (') OJ No C 52, 27 . 2 . 1979, p . 7 . (2 ) OJ No C 140 , 5 . 6 . 1979 , p . 109 . ( 3 ) OJ No C 227, 10 . 9 . 1979 , p . 17 . (&lt;) OJ No L 54, 5 . 3 . 1979 , p . 1 . (5 ) OJ No L 54, 5 . 3 . 1979 , p . 48 . (6) OJ No L 297, 24 . 11 . 1979 , p . 4 . ( 7) OJ No C 209 , 2 . 9 . 1978 , p. 3 and OJ No C 232, 30 . 9 1978 , p. 4 .